Citation Nr: 1509242	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  06-17 795A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for residuals of a coccyx injury.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to an initial rating in excess of 30 percent for coronary artery disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1962 to April 1966.  Thereafter, he had additional service in the U.S. Air Force Reserves, to include a period of active duty from August 1990 to July 1991. 

This case is before the Board of Veterans' Appeals (Board) on appeal of June 2004 and May 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila.  This case was before the Board in May 2008 and April 2009 when it was remanded for additional development.

In July 2013 the Veteran testified at a hearing at the RO before a Decision Review Officer.  A transcript of this hearing is of record. 

In addition to the paper claims file, there is a Veterans Benefits Management System (VBMS) electronic claims file associated with the Veteran's claims.  The documents in the VBMS file include a February 2015 Informal Hearing Presentation.  The remaining documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issues of entitlement to service connection for a back disability and entitlement to an initial rating in excess of 30 percent for coronary artery disease are addressed in the REMAND that follows the order section of this decision.  VA will notify the appellant if further action on his part is required.  




FINDING OF FACT

A chronic disability of the coccyx was not shown in service and the preponderance of the evidence fails to establish that the Veteran's current coccyx disability is related to any event, injury, or disease during service.


CONCLUSION OF LAW

A coccyx disability was not incurred in or aggravated by service.  38 U.S.C.A §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (including as amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Regarding the claim seeking service connection for residuals of a coccyx injury, by correspondence dated in July 2005 and June 2008, the Veteran was informed of the evidence and information necessary to substantiate the claim, the information required of the Veteran to enable VA to obtain evidence in support of the claim, the assistance that VA would provide to obtain evidence and information in support of the claim, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  Notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits was included in the June 2008 letter.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Although the Veteran was not provided complete notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  See December 2013 Supplemental Statement of the Case.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's pertinent medical records, to include service treatment records (STRs) and pertinent, available post-service treatment records, has been completed.  The Veteran has not identified any pertinent, outstanding records that could be obtained to substantiate his claim.  The Board is also unaware of any such records. 

In this regard, the Veteran indicated that he had been treated for injuries incurred in a parachute jump in 1964.  All available STRs from his period of active duty in the Army were associated with the claims file in December 1974.  The RO sought to obtain all outstanding STRs, including those from the Veteran's reserve service, in December 2001 and March 2004.  These were received in April 2004.  The record shows that all available records have been associated with the claims file.  The NPRC has not indicated that the Veteran's STRs from his active duty Army service were destroyed in a fire, as alleged by the Veteran.  Moreover, his 1962 entrance examination and his 1965 and 1966 discharge examinations are associated with the claims folder.  It is reasonably certain that additional records do not exist and that further efforts to obtain those records would be futile.  38 U.S.C.A. § 5103A.

The Board remanded the Veteran's appeal for additional action including a VA evaluation to ascertain the nature and etiology of any residuals of a coccyx injury.  The Veteran was afforded a November 2012 VA examination for compensation purposes.  The November 2012 examination and November 2013 addendum are adequate, as they were predicated on a full reading of the Veteran's medical records in the claims file, interview of the Veteran, and examination with appropriate testing.  All of the pertinent evidence of record was considered, to include the statements of the Veteran, and the examiner provided a rationale for the opinion stated, relying on and citing to the records reviewed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that there has been substantial compliance with its remand instructions and additional remand is not required.  D'Aries v. Peake, 22 Vet. App. 97 (2008) (noting that substantial rather than strict compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

VA's duties to notify and assist are met.  Accordingly, the Board will address the merits of the claims.

II.  Service Connection 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); however, osteoporosis is not a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is not applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 , 5 (1990).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran maintains that he fractured his coccyx in a parachute jump in 1964 or 1965.  See statement received in June 2005 and July 2013 hearing transcript.  Alternatively, he maintains that he injured his coccyx in a sliding fall in Vietnam in February 1966.  See statement received in September 2005.  In a statement received in October 2009, the Veteran maintained that he was never given a separation examination when he finished his first period of active duty in the Army.  He stated that he was separated from service in Vietnam, and the area field hospitals refused to complete the examination.  He also stated that he was informed that if he did not sign a statement that he did not have any problems he would not be permitted to leave service in Vietnam.  During a July 2013 hearing, the Veteran testified that when he went to join the Air Force Reserves, his prior service medical records could not be located, and ultimately he was given a waiver to join without the records.  

Service personnel records show that the Veteran was awarded the Parachute Badge in March 1963.

STRs from the Veteran's period of active duty from 1962 to 1966 are negative for complaints, findings, or diagnosis related to a parachute jump or a coccyx injury.  The Veteran did not report a history of treatment for an injury to the coccyx, arthritis or rheumatism, or bone, joint or other deformity on an April 1966 Report of Medical History which he signed certifying that it was true and accurate.  In April 1966 the Veteran wrote that he was "in excellent health."  An April 1966 separation examination report notes no findings of coccyx disability.  

Following this period of active duty, the Veteran was seen by a private physician in May 1987 for complaints related to the lumbar spine.  He reported a history of fractured coccyx in 1964 after a parachute jump.  No current complaints or findings related to the coccyx were noted on examination at that time.  

STRs from the Veteran's service in the Air Force Reserves from 1988 to 1994 include an April 1988 Report of Medical History, wherein the Veteran reported a history of pneumonia in 1962, a right ankle fracture in 1967 and a gingivectomy in 1971.  No prior injury of the coccyx was reported.  No current symptoms related to a coccyx disability were reported.  In April 1989 the Veteran certified that he had no medical defect, disease, or disability which would disqualify him for full military duty.  No subsequent Air Force Reserves STRs note any complaint or finding of a coccyx disability, past or present.

Following this period of active duty, the Veteran was seen by a private physician in May 1996 for complaints related to the lumbar spine.  He again reported a history of fractured coccyx in 1964 after a parachute jump.  No current findings related to the coccyx were noted on examination at that time.

In lay statements received in March and April 2012, two soldiers who served with the Veteran reported that he was hurt while parachuting in 1964.  The Veteran told them that he landed in a seated position and was dragged until he could get free of his parachute.  He was taken for treatment, was placed on light duty, and complained of back pain for afterwards.

A November 2012 VA Disability Benefits Questionnaire report notes the Veteran's reported history of a bad landing while parachuting in 1963 or 1964.  He landed with severe force, resulting in pain over the tailbone region.  The Veteran denied any consults or surgery, but reported ongoing pain since that time.  On examination, X-ray studies revealed findings of osteoporotic changes in the coccyx and sacrum.  There was no evidence of fracture or dislocation; joint spaces were intact.  The diagnoses included diffuse osteoporosis of the sacrococcygeal spine.  After reviewing the claims file, the examiner opined that current coccyx disability was not related to service, to include any parachute jumps therein.  In this regard, the examiner noted the lack of evidence in the STRs that the Veteran sought treatment at the time of the parachuting injury.  The examiner noted that the records did verify the Veteran had received the parachute badge in 1963, but noted the examination conducted at the time of discharge indicated the Veteran did not have any health problems.  The examiner also noted that in 1988 when the Veteran entered the Air Force Reserves he was not shown to have a past history of back problems (although other problems were reported).  Finally, the examiner stated that the lack of findings of past fracture or dislocation on X-ray studies did not support a prior injury from a parachute jump.

In a November 2013 addendum opinion, the VA examiner noted: 

Osteoporosis is a metabolic bone disease.  Hence, it's diffuseness (meaning not only concentrated on one area or region[)] cannot be causally linked to any form of mechanical trauma including backward landing in parachute jumps.

The VA examiner essentially concluded that the Veteran's osteoporosis was related to the aging process.

Additional evidence includes an opinion from a private orthopedic surgeon, Dr. P, with supporting treatise material, submitted in April 2013.  However, this evidence only pertains to the back (lumbar spine), and not the coccyx, and thus is not relevant to the claim regarding injury to the coccyx.

Regarding the etiology of the Veteran's coccyx disability, the medical evidence of record shows that such disability has been diagnosed as osteoporosis.  While the Veteran may have indeed sustained a parachuting fall and/or a sliding fall in Vietnam, STRs are silent for any complaints of findings of coccyx disability.  

As for there being a medical nexus between the Veteran's service (including any falls therein) and his current coccyx disability, the Board finds that the 2012 VA opinion with 2013 addendum is the most probative and persuasive medical evidence in this case, as it is based upon a complete review of the Veteran's entire claims file and examination of the Veteran and supports its conclusions with detailed rationale.  The VA examiner considered the Veteran's history of in-service parachute jumps, as well as his stated contentions.  The examiner considered all the medical evidence of record and opined that the Veteran's current coccyx disability was less likely than not incurred in or caused by service. The examiner's references to specific evidence make for persuasive rationale.

The Board has not overlooked the Veteran's contentions or the other lay statements provided in support of his claim.  However, while lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, a coccyx disability falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Coccyx disabilities are not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that MRI studies and other specific findings are needed to properly assess and diagnose the disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That is, although the Board readily acknowledges that Veteran is competent to report tailbone pain, there is no indication that the Veteran is competent to etiologically link any reported in-service symptoms to a coccyx disability diagnosed many years after his discharge.  The Veteran (and likewise, the other lay persons who provided statements) has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

In arriving at the decision to deny the service connection claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the claim is denied. 


ORDER

Service connection for residuals of a coccyx injury is denied.


REMAND

Service Connection for a Back Disability

The Veteran maintains that he has a back disability that was incurred during active duty.  He maintains that he injured his back in a parachute jump in 1964.  See statements received in December 2001 and July 2013 hearing transcript.  Alternatively, he maintains that he injured his back in a sliding fall in Vietnam in February 1966.  See statement received in September 2005.  

STRs from the Veteran's first period of active duty from August 1962 to April 1966, including a discharge examination report, are negative for complaints or findings related to a back disability.  Private treatment records dated in May 1987, prior to his second period of active duty, show his treatment for acute lumbar facet syndrome with concomitant right ilio lumbar ligament pain.  STRs from the Veteran's second period of active duty from August 1990 to July 1991 are negative for complaints or findings related to a back disability.  Following this service, a May 1996 private treatment record shows a diagnosis of severe degenerative joint disease/degenerative disc disease of the lumbar spine.  A May 1997 MRI report notes findings of L5-S1 disc herniation.

The Veteran underwent a VA examination in November 2012.  In the November 2012 examination report and November 2013 addendum, the examiner opined (in pertinent part) that that the Veteran's back disability was not caused by his first period of active service, to include an injury following a parachute jump therein.  The examiner did not, however, provide an opinion as to whether any pre-existing back disability was aggravated by the Veteran's second period of active service.  

Once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 38 C.F.R. § 3.159(c)(4).  Here, the Board finds that an addendum opinion is necessary before deciding this claim.

Initial Rating for Coronary Artery Disease

A review of the claims file shows that, in May 2013, the RO granted service connection for coronary artery disease and assigned a 30 percent rating, effective December 19, 2010.  

In a February 2015 IHP, the Veteran's representative stated that the Veteran had submitted a Notice of Disagreement (NOD) with the rating assigned for coronary artery disease in the May 2013 rating decision; a remand of the initial rating issue pursuant to Manlincon v. West, 12 Vet. App. 238 (1999) was requested.  See VBMS.  A review of the Veterans Appeals Control and Locator System (VACOLS) confirms that, in May 2014, the RO received a timely NOD from the Veteran.  In the nine months that have passed, there is no indication that a Statement of the Case (SOC) was furnished.  Thus, a remand is required.  Manlincon, supra.

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran and his representative an SOC that addresses the issue of entitlement to an initial rating in excess of 30 percent for coronary artery disease.  Advise them of the time limit for filing a Substantive Appeal.  If the appeal is timely perfected, ensure that all indicated development is completed before the case is returned to the Board. 

2.  Return the claims folder to the examiner who conducted the November 2012 VA spine examination and provided the November 2013 VA opinion (if available) and ask the examiner to review closely the entire record and to prepare an addendum addressing the following questions:

(a) Does the evidence of record clearly and unmistakably show (i.e., it is undebatable) that the Veteran had a back disability prior to his entry onto active duty for his second period of service in August 1990?

(b) If the evidence of record clearly and unmistakably shows (i.e., it is undebatable) that the Veteran had a back disability prior to his entry onto active duty for his second period of service in August 1990, does the evidence clearly and unmistakably show (i.e., it is 
undebatable) that the pre-existing back disability did not undergo any permanent increase in severity as a result of his second period of active duty?

(c) If the evidence of record does not clearly and unmistakably show that the Veteran had a back disability prior to his entry onto active duty for his second period of service in August 1990 (i.e., it is debatable), is it at least as likely as not (i.e., at least 50 percent probable) that back disability had its onset during, or is otherwise related to, the Veteran's multiple parachute jumps during service and any residual impact or stress on the joints which may have resulted from the jumps regardless of any complaints or treatment in service second period of active service?

(d) If the evidence of record does not clearly and unmistakably show that the Veteran had a back disability prior to his entry onto active duty for his second period of service in August 1990 (i.e., it is debatable) and his back disability is not related to his first period of service, is it at least as likely as not (i.e., at least 50 percent probable) that back disability had its onset during, or is otherwise related to, the Veteran's second period of active service?

A complete rationale must be given for all opinions and conclusions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (additional facts are required, or the examiner does not have the needed knowledge or training). 

If this examiner is not available, the Veteran is to be scheduled for a new VA spine examination, in which the examiner is to answer the above questions.  A complete rationale must be provided for all opinions. 

3.  Then, make sure that there is substantial compliance with the terms of this remand. Then readjudicate the claim of entitlement to service connection for a back disability.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


